DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
Claims 1 and 9 have been amended. Claims 1-16 have been examined.

Response to Arguments
Applicant’s amendments of claims 1 and 9 have obviated the prior rejection of claim(s) 1-16 under 35 USC § 101 by establishing integration into a practical application.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, see pp. 16-17, filed 4/25/2022, with respect to the rejection(s) of claim(s) 1-16 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application Publication 2016/0371432 by Rabinowitz et al.
Applicant's arguments on pp. 11-12 filed 4/25/2022 have been fully considered but they are not persuasive. 
On pp. 11-12 of the remarks, Applicant essentially argues with respect to the rejection under 35 USC § 112, that the claimed symbols                         
                            "
                            
                                
                                    β
                                
                                
                                    0
                                
                            
                        
                    ” and “L” are well understood by those of ordinary skill in the art to be “a zero-order regression coefficient.” Applicant has provided two citations to “thefreedictionary.com” in support of this assertion. However, while the citations do in fact refer to a symbol                         
                            "
                            
                                
                                    β
                                
                                
                                    0
                                
                            
                        
                    ”, discussion of the symbol “L” was not found in either citation. There remains no discussion of these symbols in the originally filed specification. Also, no discussion of a “zero-order regression coefficient” was found in the disclosure. Even if one of ordinary skill would recognize the terms                         
                            "
                            
                                
                                    β
                                
                                
                                    0
                                
                            
                        
                    ” and “L” as being associated with a regression coefficient, they are used as mere convention and are not strictly bound the be used solely in terms of the coefficients that seems to be intended by Applicant. As such, these symbols continue to be indefinite and the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 includes the symbols             
                "
                
                    
                        β
                    
                    
                        0
                    
                
            
        ” and “L”. These symbols are undefined in the claim. Additionally, the specification fails to provide a corresponding description. No clear interpretation is possible for these undefined symbols.
Claim 10 includes limitations similar to claim 2 as indicated above. Claims 6 and 14 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-7, 9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0282390 by Ebadollahi et al. (“Ebadollahi”) in view of U.S. Patent Application Publication 20160371432 by Rabinowitz et al. (“Rabinowitz”), “Construction prognostic of models in the automated system of complex medical monitoring” by Gubarev et al. (“Gubarev”) and U.S. Patent 10,366,791 to Thiagarajan et al. (“Thiagarajan”).

In regard to claim 1, Ebadollahi discloses:
1. A method for determining an evaluation factor for a physiological condition, comprising steps of: 
obtaining a plurality of first risk factors based on knowledge for a physiological condition; See Ebadollahi, ¶ 0016, e.g. “a number of knowledge based risk factors may be received that are identified based on at least one of user input and knowledge sources.” Also see ¶ 0026, e.g. “Knowledge source 106 may be parsed and/or user input 108 may be received to identify knowledge based risk factors 110.” Also see ¶ 0060, e.g. “Knowledge sources may include, for example, veracious sources of information such as publications, medical literature, results of clinical trials, etc.”
obtaining a plurality of potential second risk factors based on clinical data for the physiological condition; See Ebadollahi, Fig. 1, element 102 “Personal Data.” Also see ¶ 0016, e.g. “A number of data driven risk factors may be received that are identified based on personal data.” Also see ¶ 0025, e.g. “Personal data 102 may include, for example, electronic health records indicating diagnosis information, medication information, lab results, vital information, etc.”
Ebadollahi does not expressly disclose selecting possibly valuable potential second risk factors from the plurality of potential second risk factors by cleaning data and filling missing data, and However, this is taught by Rabinowitz. See Rabinowitz ¶ 0064, e.g. “To clean genetic data may refer to the act of taking imperfect genetic data and correcting some or all of the errors or fill in missing data at one or more loci.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ebadollahi’s data with Rabinowitz’s cleaning and filling in order to facilitate diagnosis as suggested by Rabinowitz (see ¶ 0017).
performing … model analysis on the selected potential second risk factors and the physiological condition to obtain second risk factors without considering the plurality of first risk factors; See Ebadollahi, Fig. 1, element 104 “Data driven risk factors.” Also see ¶ 0016, e.g. “The number of data driven risk factors and the number of knowledge based risk factors may be modeled as an objective function. In one embodiment, the objective function includes a linear regression objective under square loss.” Also see ¶ 0025, e.g. “Personal data 102 may be processed to identify data driven risk factors 104 using feature selection techniques. Personal data 102 may include, for example, electronic health records indicating diagnosis information, medication information, lab results, vital information, etc.” See ¶ 0027, e.g. “In one embodiment, the SOR method is applied to select data driven risk factors.” Note that “SOR” is a form of regression. Also see ¶ 0035, e.g. “Data processing module 216 is configured to identify data driven risk factors using feature selection techniques from personal data 210. For example, in one embodiment, risk factors that are highly correlated with the disease condition of interest may be selected by data processing module 216.” Also see ¶ 0037, e.g. “In a particularly useful embodiment, augmentation module 218 applies the SOR model. The SOR model ensures that the data driven risk factors are highly predictive of the adverse condition of interest.” Also see ¶ 0043, e.g. “The objective function may be represented as a linear regression problem.” Also note the combination with Rabinowitz as cited above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ebadollahi’s data with Rabinowitz’s selected cleaning and filling data in order to facilitate diagnosis as suggested by Rabinowitz (see ¶ 0017).
Ebadollahi does not expressly disclose logistic regression. However, Gubarev teaches this. See Gubarev, bottom right column on p. 191, e.g. “The method of logistical regress (LR) is applied for forecasting conditions of an object [4, 5] connected with a finding average value of dependence of aposterior probabilities p(A) of development j-st, j =l,k, of diseases for L years from the influence of m risk factors [6]. H”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Gubarev’s logistic regression with Ebadollahi’s risk factors in order to provide a forecast probability for risk factors as suggested by Gubarev.
calculating, for each of the first risk factors, respective correlation … between the first risk factor and the plurality of second risk factors to determine correlation between the first risk factors and the second risk factors; and See Ebadollahi ¶ 0037, e.g. “In a particularly useful embodiment, augmentation module 218 applies the SOR model. The SOR model ensures that the data driven risk factors are highly predictive of the adverse condition of interest. The SOR model further ensures that there is little to no correlation between the data driven risk factors and the knowledge driven risk factors, so that the data driven risk factors do indeed contribute to new understanding of the condition and potentially lead to new treatment or management options.”
Ebadollahi does not expressly disclose correlation coefficients. However, this is taught by Thiagarajan. See Thiagarajan col. 4, lines 44-54, e.g. “In the correlation phase, as described in greater detail below, a correlation matrix may be generated to allot a correlation value "r" to each attribute for a disease. … correlation coefficient may be calculated.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Thiagarajan’s coefficients with Ebadollahi’s correlation in order to assist in determining a risk as suggested by Thiagarajan (see at least Fig. 3).
determining, based on the correlation between the first risk factors and the second risk factors, at least one first risk factor and at least one second risk factor that are valuable for the physiological condition to be evaluation factors for the physiological condition. See Ebadollahi ¶ 0034, e.g. “Validating may include removing risk factors from further consideration that are found to be irrelevant based on statistical data. For example, in one embodiment, irrelevant risk factors may include risk factors with a small variance or low correlation.”

In regard to claim 2, it is noted that full interpretation of the claimed limitations could not be made as indicated in the above rejection under 35 USC § 112. Nonetheless, the following observations are made:
Ebadollahi and Gubarev also teach:
2. The method of claim 1, wherein a calculation formula for performing logistic regression model analysis on the potential second risk factors is: 
                
                    F
                    
                        
                            x
                        
                    
                    =
                    
                        
                            
                                
                                    ⅇ
                                
                                
                                    t
                                
                            
                        
                        
                            
                                
                                    1
                                    +
                                    
                                        
                                            ⅇ
                                        
                                        
                                            t
                                        
                                    
                                
                            
                        
                    
                     
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    1
                                    +
                                    
                                        
                                            ⅇ
                                        
                                        
                                            -
                                            t
                                        
                                    
                                
                            
                        
                    
                     
                    ,
                     
                    t
                    =
                     
                    
                        
                            β
                        
                        
                            0
                        
                    
                    +
                    
                        
                            β
                        
                        
                            1
                        
                    
                    
                        
                            x
                        
                        
                            1
                        
                    
                    +
                    
                        
                            β
                        
                        
                            2
                        
                    
                    
                        
                            x
                        
                        
                            2
                        
                    
                
                             
                    +
                     
                    L
                
                             
                    +
                     
                    
                        
                            β
                        
                        
                            n
                        
                    
                    
                        
                            x
                        
                        
                            n
                        
                    
                
             ,
where x1, x2, … xn are the potential second risk factors, n is the number of the potential second risk factors, and                         
                            
                                
                                    β
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    β
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    β
                                
                                
                                    3
                                
                            
                        
                    , …,                         
                            
                                
                                    β
                                
                                
                                    n
                                
                            
                             
                        
                    are regression coefficients corresponding to the potential second risk factors. See Gubarev, bottom right column on p. 191, depicting a similar logistic regression equation and analysis.

In regard to claim 3, Ebadollahi and Thiagarajan also teach:
3. The method of claim 1, wherein the correlation coefficient r between the first risk factor and the second risk factors is calculated using a calculation formula: 
                
                    r
                    =
                     
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            x
                                        
                                        -
                                    
                                    )
                                    (
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            y
                                        
                                        -
                                    
                                    )
                                
                            
                        
                        
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            
                                                (
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        i
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    -
                                                
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            
                                                (
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        i
                                                    
                                                
                                                -
                                                
                                                    
                                                        y
                                                    
                                                    -
                                                
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                
            
where X=(x1, x2, …, xn) and Y=(y1, y2, …, in) are first risk factor data and second risk factor data, respectively, x and y are average values of X and Y, respectively, and n is the number of samples for the first risk factor and the number of samples for the second risk factor. See Thiagarajan, col. 4, lines 55-60, depicting the formula for the sample correlation coefficient. Note that Thiagarajan’s formula simply a rearranged form of the claimed formula as discussed with regard to Pearson’s correlation coefficient at https://en.wikipedia.org/wiki/Pearson_correlation_coefficient (see Eq. 3 as well as the rearranged form which corresponds to Thiagarajan’s equation).

In regard to claim 5, Ebadollahi also discloses:
5. The method of claim 1, wherein the plurality of first risk factors based on knowledge comprise evaluation factors extracted from medical journals or literature that have been used for evaluating the physiological condition; and See Ebadollahi, ¶ 0060 as cited above.
the plurality of second risk factors based on clinical data comprise at least one of personal general information, clinical diagnostic information, drug information, laboratory information and physiological index information. See Ebadollahi, ¶ 0025 as cited above.

In regard to claim 6, parent claim 2 is addressed above. All further limitations have been addressed in the above rejection of claim 5.

In regard to claim 7, parent claim 3 is addressed above. All further limitations have been addressed in the above rejection of claim 5.

In regard to claim 9, Ebadollahi discloses:
9. An apparatus for determining an evaluation factor for a physiological condition, comprising: a storage device; and one or more processors coupled to the storage device, wherein the storage device is configured to store computer-executable instructions for causing the one or more processor to: See Fig. 2, depicting an apparatus with storage 212 and processor 224. Also see ¶ 0023, e.g. “computer program instructions.”
All further limitations of claim 9 have been addressed in the above rejection of claim 1.

In regard to claim 10, it is noted that full interpretation of the claimed limitations could not be made as indicated in the above rejection under 35 USC § 112. Nonetheless, the observations provided above in reference to claim 2 apply.

In regard to claims 11 and 13-15, parent claim 9 is addressed above. All further limitations have been addressed in the above rejections of claims 3 and 5, respectively.

Claims 4, 8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ebadollahi, Rabinowitz, Gubarev, and Thiagarajan as applied above, and further in view of U.S. Patent Application Publication 20140058743 by Snider et al. (“Snider”).

In regard to claim 4, Ebadollahi as modified does not expressly teach:
4. The method of claim 1, wherein the first risk factor and the second risk factor between which the correlation coefficient is smaller than 0.7 are determined to be the evaluation factors for the physiological condition. However, this is taught by Snider. See Snider, ¶ 0123, e.g. “the markers included in the model are mutually exclusive (independent or not co-linear; a correlation coefficient around 0.7 or higher is usually considered as evidence of colinearity).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Snider’s coefficient value with the correlation coefficients of Ebadollahi and Thiagarajan in order to ensure that the factors are mutually exclusive as suggested by Snider.

In regard to claim 8, parent claim 4 is addressed above. All further limitations have been addressed in the above rejection of claim 5.

In regard to claims 12 and 16, parent claim 9 is addressed above. All further limitations have been addressed in the above rejections of claims 4 and 5, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2016/0283679 by Hu et al. See ¶ 0022, e.g. “Training patient data 102 and individual patient data 104 are input to predictive models 106, which includes multiple types of predictive models (decision trees, logistic regression, Bayesian networks, random forests, etc.) … Thus, predictive models 106 select and rank individual patient specific risks to generate individual risk factors 108.”
U.S. Patent 9,274,126 to Adourian et al. See col. 12, lines 59-62, e.g. “The likelihood-ratio test was used to determine whether a logistic regression model that included the variable of interest provided a better fit than did a logistic regression model without the variable.”
U.S. Patent Application Publication 2015/0332014 by Konno et al., which teaches correlation coefficient calculation of risk factors to determine correlation. See ¶ 0050, e.g. “Then, the model generation unit 12 displays a display screen representing the calculated correlation coefficient or the correlation model on the display unit 14.” Also see ¶ 0051, e.g. “A user can grasp the attribute that is highly related with a target disease (high blood pressure in the present example) with reference to the display screen.”
U.S. Patent Application Publication 2003/0174873 by Giger et al. teaches regression analysis to correlate risk (see ¶ 0130).
U.S. Patent Application Publication 2018/0075208 by Schmidt et al. teaches data cleaning and filling (See ¶ 0091).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D. Rutten/            Primary Examiner, Art Unit 2121